 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEFFERY JOHN MILLS,                                No. 2:17-cv-2195 WBS DB
12                            Petitioner,                DEATH PENALTY CASE
13             v.
14    RONALD DAVIS,                                      ORDER
15                            Respondent.
16

17            On April 12, 2019, petitioner filed his first amended petition. Prior to scheduling the next

18   steps in this case, counsel for the parties shall meet and confer and file a joint statement which

19   shall include their positions on the resolution of any issues regarding exhaustion, a due date for

20   filing the answer or other responsive pleading, and submitting briefs on the application of 28

21   U.S.C. § 2254(d) to the claims in the petition. After reviewing the joint statement, the court will

22   either issue an order setting a schedule or will set a case management conference.

23            Accordingly, IT IS HEREBY ORDERED that within forty-five days of the date of this

24   order, the parties shall file a joint statement addressing the issues described above, as well as any

25   other issues the parties find important at this point in the proceedings.

26   DATED: April 30, 2019
                                                     /s/ DEBORAH BARNES
27                                                   UNITED STATES MAGISTRATE JUDGE
28   DLB:9/orders.capital/mills cmc2.or
                                                        1
